DETAILED ACTION

Applicant’s amendment and response receive on 10/12/2020 has been entered. Claims 6, and 33-35 have been canceled, and new claim 37 has been added. Claims 1-5, 7-8, 21-32, and 36-37 are now pending in this application and under examination based on applicant’s election with traverse of the CDR sequence SEQ ID NO:127 (SEQ ID NO:1), SEQ ID NO: 129 (SEQ ID NO:3), SEQ ID NO:133 (SEQ ID NO:7), and SEQ ID NO:135 (SEQ ID NO:9). 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/12/2020 and 1/8/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 112

Amended claims 1-5, 7-8, 21-32, and 36 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that the claims as amended are supported by the specification citing Example 8, Table 1, and Figures 26-32 of the instant specification.  
In response, the claims as amended continue to read on methods of use of any alpha/beta TCR comprising alpha and beta variable domains CDRs 1, 2, and 3 of SEQ ID NO:130 and SEQ ID NO:136 respectively which can bind to SEQ ID NO:97/HLA-A*02. Note that CDRs 1, 2, and 3 of SEQ ID NO:130 are SEQ ID NOS 127-129 and CDRs 1, 2, and 3 of SEQ ID NO:136 are SEQ ID NOS 133-135 respectively. The broadest claims thus encompass alpha and beta variable regions with the specified CDR sequence (comprising or consisting of these sequences) with any framework sequence. Please note that framework sequence is present in the variable region of the alpha and beta chains. Dependent claims limit the alpha sequence to sequence comprising the noted CDRs and which is further 85% or 95% identical to SEQ ID NO:132 (full length alpha chain- variable and constant regions- comprising variable region of SEQ ID NO:130) and the beta sequence to sequence comprising the noted CDRs and which further 85% or 95% identical to SEQ ID NO:138 (full length beta chain comprising variable region of SEQ ID NO:136). Thus, the claims as amended continue to encompass a large genus of TCR alpha and beta chains. 
It is maintained that the specification does not provide adequate written description for a genus of TCR which meet the claimed structural limitations and which are capable of binding to SEQ ID NO:97 in the context of any HLA-A*02 and are further useful in the claimed methods of treating a PRAME positive cancer. While the specification generically discloses TCR specific for a PRAME peptide with the sequence of SEQ ID NO:97 complexed with the MHC class I molecule HLA-A*02, and provides several examples of TCR with specificity for SEQ ID NO:97/HLA-A*02, it has been noted previously that the sequences of the alpha and beta chains of these TCR are not homologous, and do not share CDR1, 2, or 3 alpha or beta sequences. The specification only discloses the TCR R11P3D3, and alpha/beta TCR whose alpha and beta chains are encoded by SEQ ID NOS 6 and 12 respectively, which comprise CDRs consisting of SEQ ID NOS 1-3 (127-129) (as present in SEQ ID NO:6) and SEQ ID NOS 7-9 (133-135) (as present in SEQ ID NO:12), and a single mutant TCR based on R11P3D3, R11P3D3_KE, in which the alpha chain variable region contains a single W44K substitution in the variable framework (SEQ ID NOS: 130 (alpha variable domain sequence) and 132 (alpha variable and constant domain sequence) and the beta chain variable region contains a single Q44E framework substitution (SEQ ID NOS: 136 (beta variable domain sequence) and 138 (beta variable and constant sequence)), which in combination confer enhanced peptide specific binding and activity. With the exception of claim 37, not included in this rejection, none of the pending claims as amended specifically recite the KE mutant and further may contain multiple mutations-deletions, insertions, replacements etc.- in either or both of the variable framework sequence or the constant regions sequence. Note in particular that an alpha or beta chain with 85% sequence identity or even 95% sequence identity with SEQ ID NOS 132 and 138 may contain 7-20 amino acids mutations (deletions, insertions, replacements etc.) in the variable region framework alone. Thus, while the applicant has described two specific TCR- R11P3D3 (TCR alpha and beta sequences of SEQ ID NOS 6 and 12), and R11P3D3_KE (TCR alpha and beta sequence of SEQ ID NOS 132 and 138 respectively), which comprises the claimed CDR1, 2, and 3 sequences as claimed, which can specifically bind to SEQ ID NO:97/HLA-A2*02 and mediate T cell anti-tumor activity against a PRAME positive HLA-A2*02 positive tumor in vivo, these two specific TCR are not sufficient to describe the claimed genus of TCR as a whole in view of the state of the prior art at the time of filing.  
As set forth in the rejection of record, at the time of filing, the prior art teaches that the binding properties of individual TCR are unique, and while a number of different TCR may bind to the same peptide/MHC, the TCR alpha and beta sequences of the different TCR which bind to the same peptide/MHC are not the same and do not contain any particular sequence or structural motifs which correlate with binding to either the peptide or MHC portions of the peptide/MHC complex. Baker et al., in a review of T cell specificity, teaches that there are no known “motifs” for affinity or lack of affinity for TCR recognition of any peptide/MHC. Baker et al. teaches that a comparison of 5 different TCR which share Valpha and Vbeta germline regions revealed no common interactions between the different TCR and peptide/MHC, and further no hint of an even a more loosely conserved pattern of interactions (Baker et al. (2012) Immunol. Rev., Vol. 250, 10-31, see page 26). In regards to specific point mutations which are affinity enhancing or at least not affinity weakening, the specification fails to provide sufficient written description of the genus of mutations capable of either increasing or maintaining the affinity of any TCR specific for any peptide/MHC. As noted above, the specification provides a specific description of a single specific amino acid change in the alpha chain of the R11P3D3 TCR outside of the CDR sequences - W44K, and a single amino acid change in the beta chain of the R11P3D3 TCR in the beta chain sequence, Q44E, forming a single TCR referred to as R11P3D3-KE. SEQ ID NOS 130 and 132 reflect the W44K substitution in the alpha chain variable region of R11P3D3-KE and SEQ ID NOS 136 and 138 reflect the Q44E substitution in the beta chain variable region of R11P3D3-KE. The specification does not disclose any mutations to any other residues in the alpha or beta chains of R11P3D3 or any other TCR which comprises the CDR sequences SEQ ID NOS 127-129 and 133-135, which do not decrease or change the antigen specificity of the resulting TCR. Sharma et al. further provides evidence of the state of the prior art regarding the effects of non-CDR mutations on TCR affinity and specificity. Sharma et al. teaches that amino acids substitutions outside of the CDRs, and particularly in the Valpha/Vbeta interface region residues and in surface framework residues, can negatively affect the affinity of the TCR for its cognate peptide/MHC (Sharma et al. (2017) JBC, published online at http://www.jbc.org/cgi/doi/10.1074/jbc.M117.814152, see in particular Figures 1, 3, and 5).   Therefore, since the prior art teaches that residues important in binding peptide and MHC in a peptide/MHC complex are not shared among TCR, not even TCR which bind to the same peptide/MHC, and that further even conservative amino acid residues substitutions in the non-CDR domains can change the binding properties of the TCR, applicant’s disclosure of a R11P3D3 TCR and a single mutated version of R11P3D3-KE with specific point mutations K44 and E44 is not sufficient to provide adequate written description of the entire genus of TCR comprising SEQ ID NOS 127-129 and 133-135 encompassed by the instant claims. Applicant has not provided any arguments or evidence which refute the teachings of the above cited references. 
It is well established that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it. See Oka, 849 F.2d at 583, 7 USPQ2d at 1171.  Conception does not occur unless one has a mental picture of the structure of the chemical, or is able to define it by its method of preparation, its physical or chemical properties, or whatever characteristics sufficiently distinguish it.  It is not sufficient to define it solely by its principal biological property, e.g. a TCR capable of binding to SEQ ID NO:97 in the context of MHC class I, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. See also, Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). Thus, an adequate written description of a chemical invention requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). It is further noted that  “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

In the absence of any description in the specification of shared affinity motifs between TCR binding the same or different peptide/MHC complexes, the teachings in the prior art as to the lack of common interactions between TCR and peptide/MHC, the effects of even conservative amino acid substitutions in non-CDR domains on target binding, and the limited disclosure in the specification of a single TCR and a single modified TCR with two specific amino acid substitutions which meet the claim limitations, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of nucleic acids encoding a TCR, or the TCR polypeptides themselves.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Thus, for the reasons set forth above, it is maintained that the subject matter of the instant claims lacks written description. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision. 

Amended claims 1-5, 7-8, 21-32, and 36 remain under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that the rejection seems to suggest that the sequences of the constant regions of the TCR are required for its binding to SEQ ID NO:97/HLA-A*02, and counters this alleged grounds of rejection with evidence in the form of Li et al. which allegedly teaches that mutations can be made in the constant region which do not affect TCR assembly. The applicant further argues that the working examples demonstrate TCR with the alpha and beta variable regions of SEQ ID NOS 130 and 136 respectively (TCR R11P3D3_KE) were effective in the methods as claimed. 
In response, the claims as amended continue to read on methods of use of any alpha/beta TCR comprising alpha and beta variable domains CDRs 1, 2, and 3 of SEQ ID NO:130 and SEQ ID NO:136 respectively which can bind to SEQ ID NO:97/HLA-A*02. Note that CDRs 1, 2, and 3 of SEQ ID NO:130 are SEQ ID NOS 127-129 and CDRs 1, 2, and 3 of SEQ ID NO:136 are SEQ ID NOS 133-135 respectively. The broadest claims thus encompass alpha and beta variable regions with the specified CDR sequence (comprising or consisting of these sequences) with any framework sequence. Please note that framework sequence is present in the variable region of the alpha and beta chains. Dependent claims limit the alpha sequence to sequence comprising the noted CDRs and which is further 85% or 95% identical to SEQ ID NO:132 (full length alpha chain- variable and constant regions- comprising variable region of SEQ ID NO:130) and the beta sequence to sequence comprising the noted CDRs and which further 85% or 95% identical to SEQ ID NO:138 (full length beta chain comprising variable region of SEQ ID NO:136). Thus, the claims as amended continue to encompass a large genus of TCR alpha and beta chains. 
It is maintained that the specification does not provide sufficient guidance for using the genus of TCR which meet the claimed structural limitations and which are capable of binding to SEQ ID NO:97 in the context of any HLA-A*02 in the claimed methods of treating a PRAME positive cancer. While the specification generically discloses TCR specific for a PRAME peptide with the sequence of SEQ ID NO:97 complexed with the MHC class I molecule HLA-A*02, and provides several examples of TCR with specificity for SEQ ID NO:97/HLA-A*02, it has been noted previously that the sequences of the alpha and beta chains of these TCR are not homologous, and do not share CDR1, 2, or 3 alpha or beta sequences. The specification only discloses the TCR R11P3D3, and alpha/beta TCR whose alpha and beta chains are encoded by SEQ ID NOS 6 and 12 respectively, which comprise CDRs consisting of SEQ ID NOS 1-3 (127-129) (as present in SEQ ID NO:6) and SEQ ID NOS 7-9 (133-135) (as present in SEQ ID NO:12), and a single mutant TCR based on R11P3D3, R11P3D3_KE, in which the alpha chain variable region contains a single W44K substitution in the variable framework (SEQ ID NOS: 130 (alpha variable domain sequence) and 132 (alpha variable and constant domain sequence) and the beta chain variable region contains a single Q44E framework substitution (SEQ ID NOS: 136 (beta variable domain sequence) and 138 (beta variable and constant sequence)), which in combination confer enhanced peptide specific binding and activity. With the exception of claim 37, not included in this rejection, none of the pending claims as amended specifically recite the KE mutant and further may contain multiple mutations-deletions, insertions, replacements etc.- in either or both of the variable framework sequence or the constant regions sequence. Note in particular that an alpha or beta chain with 85% sequence identify or even 95% sequence identity with SEQ ID NOS 132 and 138 may contain 7-20 amino acids mutations (deletions, insertions, replacements etc.) in the variable region framework alone. 
The rejection of record further discussed that at the time of filing, the prior art teaches that the binding properties of individual TCR are unique, and that while a number of different TCR may bind to the same peptide/MHC, the TCR alpha and beta sequences of the different TCR which bind to the same peptide/MHC are not the same and do not contain any particular sequence or structural motifs which correlate with binding to either the peptide or MHC portions of the peptide/MHC complex. Baker et al., in a review of T cell specificity, teaches that there are no known “motifs” for affinity or lack of affinity for TCR recognition of any peptide/MHC. Baker et al. teaches that a comparison of 5 different TCR which share Valpha and Vbeta germline regions revealed no common interactions between the different TCR and peptide/MHC, and further no hint of an even a more loosely conserved pattern of interactions (Baker et al. (2012) Immunol. Rev., Vol. 250, 10-31, see page 26). In regards to specific point mutations which are affinity enhancing or at least not affinity weakening, the specification fails to provide sufficient written description of the genus of mutations capable of either increasing or maintaining the affinity of any TCR specific for any peptide/MHC. As noted above, the specification provides a specific description of a single specific amino acid change in the alpha chain of the R11P3D3 TCR outside of the CDR sequences in the framework of the variable region - W44K, and a single amino acid change in the beta chain of the R11P3D3 TCR in the beta sequence, Q44E, forming a single TCR referred to as R11P3D3-KE. SEQ ID NOS 130 and 132 reflect the W44K substitution in the alpha chain variable region of R11P3D3-KE and SEQ ID NOS 136 and 138 reflect the Q44E substitution in the beta chain variable region of R11P3D3-KE. The specification does not disclose any mutations to any other residues in the alpha or beta chains of R11P3D3 or any other TCR which comprises the CDR sequences SEQ ID NOS 127-129 and 133-135, which do not decrease or change the antigen specificity of the resulting TCR. Sharma et al. further provides evidence of the state of the prior art regarding the effects of non-CDR mutations on TCR affinity and specificity. Sharma et al. teaches that amino acids substitutions outside of the CDRs, and particularly in the Valpha/Vbeta interface region residues and in surface framework residues, can negatively affect the affinity of the TCR for its cognate peptide/MHC (Sharma et al. (2017) JBC, published online at http://www.jbc.org/cgi/doi/10.1074/jbc.M117.814152, see in particular Figures 1, 3, and 5).   Pierce et al. further teaches structure based computational design to enhance TCR affinity, comparing various computational and structure based models for identifying the effects of a mutation on CDR residues predicted to be important to binding, and does show some predictive success, but also substantial false positives which demonstrates the need to determine the effects of mutations experimentally and not simply computationally (Pierce et al. (February 13, 2014) PLoS Comput. Biol., Vol. 10(2), e10003478, doi:10.1371/journal.pcbi. 1003478, pages 1-11-pages 2-6). Thus, the prior art establishes the unpredictability in determining a priori the effects of modifications to residues both within and outside the CDRs of TCR alpha and beta chains of a known TCR with specificity for a particular peptide/MHC complex, and further provides examples in which modifications to residues in the framework or interface region of the variable domain of the alpha or beta chain of a TCR resulted in a loss of peptide/MHC binding, even in some cases in presence of additional affinity enhancing mutations. As a result of the unpredictability in the prior art as discussed above, applicant’s disclosure of a single R11P3D3 TCR and a single mutated version of R11P3D3 with specific point mutations K44 and E44 is not sufficient to provide adequate guidance for making additional TCR comprising SEQ ID NOS 127-129 and 133-135 with additional variations from the sequence of the alpha chain variable region encoded by SEQ ID NO:130 and the beta chain variable region encoded by SEQ ID NO:136 and which are capable of binding to SEQ ID NO:97/HLA-A*02 and treating any PRAME positive cancer with a reasonable expectation of success. 
Applicant’s arguments are directed to mutations in the constant domains of the alpha and beta chains, whereas the evidence provided in the rejection referred to the unpredictability in determining the effects of mutations in the variable region framework residues on target peptide/MHC binding specificity and affinity. Neither applicant’s arguments nor Li et al., cited by the applicant, address this issue of mutations in the variable region framework residues. Further, in so far as Li et al. has been provided as putative evidence that mutations of the constant domain of an alpha or beta chain do not affect binding, it is noted that Li et al. only reports that substitutions within the interchain bond residues that mediate binding between the alpha and beta TCR chains themselves does not abrogate TCR alpha and beta assembly. Li et al. further teaches that while the unique interchain bond may not be required for initial TCR alpha and beta chain assembly it may play an important role in stabilizing the molecule structure so that a functional TCR complex can occur (Li et al., page 529, column 2). Li et al. did not look at the effects of mutations in the constant region on TCR function, i.e. the ability of the assembled TCR alpha and beta chains to bind target peptide/MHC, associate with other members of the TCR complex, and send signals for T cell activation. Li et al. is further silent as to the effects of mutations in the variable domain of the TCR alpha and beta chains on TCR cell binding and activity. Thus, Li et al. does not refute the evidence of record and does not demonstrate that the skilled artisan at the time of filing would have considered mutation of framework residues, or a combination of framework residues and constant region residues, as predictable in terms of maintenance of TCR binding specificity and affinity.  
Therefore, it is maintained that in view of the art recognized unpredictability in modifying the sequence of a TCR without negatively affecting the recognition and affinity of the TCR for its cognate peptide/MHC, the lack of common sequence motifs or structural motifs involved in peptide/MHC binding among different TCR, the size of the genus of TCRs and potential modifications encompassed by the claims, the limitation of the working examples to a single TCR and single modified TCR, the nature of TCR activity against tumor targets, and the breadth of the claims, it would have required undue experimentation to make and use the scope of the methods of treating cancer as claimed. 

Double Patenting

The provisional rejection of previously pending claims 1-8 and 21-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-15, and 22 of copending Application No. 15/928,785, hereafter referred to as the ‘785 application, is withdrawn in view of applicant’s made in the 15/928,785 application claims which no longer recite SEQ ID NOS:127-129, 133-135, 130, 132-133, or 135-136 or read on TCR sequences encoding these specific sequences. 

Claims 1-8 and 21-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, 13, 19, and 21-24 of copending Application No. 16/403,038, hereafter referred to as the ‘038 application, withdrawn in view of applicant’s submission of a terminal disclaimed on 10/12/2020. Please note that the ‘038 applicant has since published on 10/13/2020 as U.S. Patent 10,800,832. 

Claim Objections

Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633